MEMORANDUM *
David Bravo-Cuevas appeals his conviction for illegal re-entry following deportation under 8 U.S.C. § 1326(a). BravoCuevas claims that a Border Patrol Agent at the scene of a traffic accident in Yuma, Arizona, impermissibly, in violation of the Fourth Amendment, singled him out for questioning because of his Hispanic appearance.
Appearance of Mexican ancestry does not justify stopping someone to ask if they are in this country legally. United States v. Brignoni-Ponce, 422 U.S. 873, 884-87, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975). In this case, however, the district court found that Bravo-Cuevas was not questioned on account of appearance but because he had crossed an accident scene cordoned off by numerous emergency vehicles with their emergency lights flashing. This finding is not clearly erroneous. The district court’s determination that Bravo-Cuevas “freely” answered the Border Patrol Agent’s questions was correct. See United States v. Hernandez-Lopez, 538 F.2d 284 (9th Cir.1976).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.